DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 20, 2021 and November 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 7, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses that, “the stationary gripper is designed to rotate during cutting.” However, it is unclear how a stationary gripper be considered stationary when it is further defined as being “designed to rotate”. Is the stationary gripper stationery or does it rotate? In order to expedite prosecution, the examiner has interpreted this claim as only requiring a gripper that may at one instance be stationary but at another instance could be rotatable. However, further clarification is respectfully requested. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 7 discloses that, “that the stationary gripper is arranged in the finishing station to be moved in linear direction of the wire.” However, it is unclear how a stationary gripper be considered stationary when it is further defined as being “moved in linear direction”. Is the stationary gripper stationery or does it move in a linear direction? In order to expedite prosecution, the examiner has interpreted this claim as only requiring a gripper that may at one instance be stationary but at another instance could be linearly moveable. However, further clarification is respectfully requested. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 11 discloses that, “the stationary gripper rotates during cutting.” However, it is unclear how a stationary gripper be considered stationary when it is further defined as being able to “rotate[s]”. Is the stationary gripper stationery or does it rotate? In order to expedite prosecution, the examiner has interpreted this claim as only requiring a gripper that may at one instance be stationary but at another instance could be rotatable. However, further clarification is respectfully requested. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 14 recites the limitation "the cutter or the knife" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this claim as disclosing "a cutter or a knife". However, appropriate correction is required. 
Claim 15 discloses that, “that the stationary gripper is moved in a linear direction of the wire.” However, it is unclear how a stationary gripper be considered stationary when it is further defined as being “moved in a linear direction”. Is the stationary gripper stationery or does it move in a linear direction? In order to expedite prosecution, the examiner has interpreted this claim as only requiring a gripper that may at one instance be stationary but at another instance could be linearly moveable. However, further clarification is respectfully requested. Any remaining claims are rejected based on their dependency to a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 11 and 16 are rejected As Best understood,  on the ground of nonstatutory double patenting as being unpatentable over claim 1, 13 and 14 of U.S. Patent No. U.S. Patent No. 10932558. 

In reference to claim 9, Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10932558 discloses a method of producing round brushes (during normal operation of the device in claim 1) having bristles clamped between two wire portions of a folded wire, characterized by the following steps:
in a feed station (formed from two opposed counter-brackets that are spaced apart from each other, a bristle feeding device and a rotatable gripper, see claim 1), a fed wire is bent transversely to its longitudinal direction between two opposed, spaced-apart counter-brackets (see claims 1 and 14) and twisted by means of a rotatable gripper (see claim 1), bristles being fed to the bent wire during twisting to anchor them between twisted wire halves (see claim 1), and
the twisted wire provided with bristles is transferred to a finishing station by rotating a rotatable base (see claims 13 and 14) and the rotatable gripper seated on the base (see claim 14),
a stationary gripper grasps free ends of the twisted wire halves in the finishing station (see claim 14),
in the finishing station, the rotatable gripper is rotated to further twist the wire (see claim 13), and
the bristles are subsequently cut at their outer ends in the finishing station (see claim 13). 

In reference to claim 11, As Best understood, U.S. Patent No. 10932558 discloses the stationary gripper rotates during cutting operation (see claims 13 and 14). 
In reference to claim 16, U.S. Patent No. 10932558 discloses that the rotatable gripper is arranged to grip the bent wire at a bent or kink point of the bent wire (see claim 1). 

Claims 1, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13 and 14 of U.S. Patent No. 10932558 in view of Mathiez (6289902).

In reference to claim 1, U.S. Patent No. 10932558 discloses an apparatus for manufacturing round brushes that include bristles clamped between two wire portions of a folded wire (see claim 1), comprising:
a feed station (formed from two opposed counter-brackets that are spaced apart from each other, a bristle feeding device and a rotatable gripper, see claim 1) and a subsequently arranged finishing station (formed as a stationary gripper, see claim 1);
the feed station having two opposed counter-brackets that are spaced apart from each other, a bristle feeding device and a rotatable gripper (see claim 1);
the feed station being designed to bend a wire (see claim 2), which is transported into the feed station, transversely to a longitudinal direction of the wire between the opposed counter-brackets (see claim 1);
the bristle feeding device being designed to feed bristles to the bent wire, and the rotatable gripper being designed to grasp the bent wire and twist the same during the feeding of bristles in order to anchor the bristles in the wire (see claim 1);
the finishing station being designed to receive the twisted wire and to further twist the wire and cut the bristles on an outer end of the bristles (see claim 13); 
the finishing station having a stationary gripper that can grasp a free end of the twisted wire (see claim 14);
the apparatus having a rotatable base to which a plurality of rotatable grippers are attached and wherein by rotating the base a rotatable gripper together with the wire just twisted can be transferred from the feed station into the finishing station where the wire just twisted is grasped by the stationary gripper provided in the finishing station, wherein the rotatable gripper can be put into rotation for the further twisting (see claims 13 and 14). 
U.S. Patent No. 10932558 discloses cutting the outer end of the bristles in the finishing station (see claim 13), but lacks specifically disclosing that the cutter is formed as; a milling cutter or a knife.
	However, Mathiez teaches that it is old and well known in the art at the time the invention was made to form a wire cutter as a milling cutter or a knife (17, Column 6, Lines 23-41 and Figures 5-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cutter, of U.S. Patent No. 10932558, with the known technique of forming a cutter as a milling cutter or a knife, as taught by Mathiez, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased precision, guidance and quick cutting. 

In reference to claim 6, Mathiez discloses that the milling cutter or the knife is supported to be displaceable along the outer side of the bristles (Column 6, Lines 23-41 and Figures 5-8). 
In reference to claim 8, U.S. Patent No. 10932558 discloses that the rotatable gripper is arranged to grip the bent wire at a bent or kink point of the bent wire (see claim 1). 

	
Claims 2, 3 and 7 are rejected As Best understood, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13 and 14 of U.S. Patent No. 10932558 in view of Mathiez (6289902) and Rees et al. (8915551). 

In reference to claim 2, U.S. Patent No. 10932558 discloses the claimed invention as previously mentioned above, but lacks, a guide being provided on the base, along which the rotatable gripper is movable by a motor in longitudinal direction of the guide.
However, Rees et al. teach that it is old and well known in the art at the time the invention was made to provide a guide on a base (see figure below), along which a rotatable gripper (13) is movable by a motor (linear drive/motor, see Column 2, Lines 30-32 and claims 7 and 29) in longitudinal direction of the guide (see Figures 9-13). 
[AltContent: textbox (Guide)][AltContent: textbox (Base)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    207
    438
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of U.S. Patent No. 10932558, with the known technique of including the guide on the base, along which the rotatable gripper is movable by a motor in longitudinal direction of the guide, as taught by Rees et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which a working speed of the apparatus can be increased in order to set the tensile force as needed by the user thereby increasing the overall efficiency of the device. 

In reference to claim 3, As Best Understood, U.S. Patent No. 10932558 discloses the claimed invention as previously mentioned above, but lacks, the stationary gripper being designed to rotate during cutting. 
	However, Rees et al. teach that it is old and well known in the art at the time the invention was made to provide a stationary gripper (at 35, because 35 “may” be formed as a rotary gripper but 35 “may” not be formed as a rotary gripper because the definition of “may” according to www.dictionary.com is defined as being, “used to express possibility” thus depending on the needs of the user; i.e. strength of the covering desired one could form 35 as a stationary gripper, Figure 12) that is designed to rotate during cutting (Figures 12 and 13). 
Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of U.S. Patent No. 10932558, with the known technique of providing the stationary gripper, as taught by Rees et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a stationary gripper which can be turned in an opposite direction from a rotate gripper thereby more effectively twisting the wire as needed by the user. 

In reference to claim 7, As Best Understood, Rees et al. disclose that the stationary gripper (35) is arranged in the finishing station to be moved in linear direction of the wire (Figures 11-13). 

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13 and 14 of U.S. Patent No. 10932558 in view of Mathiez (6289902) and Marks et al. (3254923). 

In reference to claim 4, U.S. Patent No. 10932558 discloses the claimed invention as previously mentioned above, but lacks, an intermediate holder for a free end of the twisted wire is provided in the feed station, the intermediate holder together with the wire and the rotatable gripper being rotatable into the finishing station.
	However, Marks et al. teach that it is old and well known in the art at the time the invention was made to provide an intermediate holder (at 36) for a free end of twisted wire (28/29) is provided in a feed station (Figure 4), the intermediate holder together with the wire and a rotatable gripper (at 37) being rotatable (i.e. about 38) into the finishing station (Figure 4). 
Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of U.S. Patent No. 10932558, with the known technique of providing the stationary gripper, as taught by Marks et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively grips the ends of the wire thereby increasing the twisting of the wire as required by the user.  

In reference to claim 5, U.S. Patent No. 10932558 as modified by Marks et al. provide that the wire is bent by pulling the wire when being arranged between the counter-brackets (see claim 1 of U.S. Patent No. 10932558) and the intermediate holder (as taught by Marks et al.) being able to hold the wire when the wire is being pulled out between the counter-brackets.

Claims 10 and 15 are rejected As Best understood, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of U.S. Patent No. 10932558 in view of Rees et al. (8915551) or Marks et al. (3254923).

In reference to claim 10, U.S. Patent No. 10932558 discloses the claimed invention as previously mentioned above, but lacks, the rotatable gripper being moved longitudinally along a guide provided on the base.
However, Rees et al. teach that it is old and well known in the art at the time the invention was made to provide a guide on a base (see figure below), along which a rotatable gripper (13) is movable by a motor (linear drive/motor, see Column 2, Lines 30-32 and claims 7 and 29) in longitudinal direction of the guide (see Figures 9-13). 
[AltContent: textbox (Guide)][AltContent: textbox (Base)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    207
    438
    media_image1.png
    Greyscale

	
In addition, Marks et al. also teach that it is old and well known in the art at the time the invention was made to provide a rotatable gripper (at 37) being moved longitudinally along a guide (38) provided on a base (formed as the element below 37 and above 38 in Figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of U.S. Patent No. 10932558, with the known technique of including the rotatable gripper being moved longitudinally along a guide provided on the base, as taught by Rees et al. or Marks et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which a working speed of the apparatus can be increased in order to set the tensile force as needed by the user thereby increasing the overall efficiency of the device. 

In reference to claim 15, As Best understood, Rees et al. disclose that a stationary gripper (35) is moved in a linear direction in the finishing station (Figures 11-13). And, Marks et al. also show that a stationary gripper (36) is moved in a linear direction (i.e. along 38, Figure 4).

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of U.S. Patent No. 10932558 in view of Marks et al. (3254923). 

In reference to claim 12, U.S. Patent No. 10932558 discloses the claimed invention as previously mentioned above, but lacks, a free end of the twisted wire is moved by an intermediate holder from the feed station to the finishing station.
	However, Marks et al. teach that it is old and well known in the art at the time the invention was made to provide an intermediate holder (at 36) for a free end of twisted wire (28/29) is provided in a feed station (Figure 4), the intermediate holder together with the wire and a rotatable gripper (at 37) being rotatable (i.e. about 38) into the finishing station (Figure 4). 
Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of U.S. Patent No. 10932558, with the known technique of providing the stationary gripper, as taught by Marks et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively grips the ends of the wire thereby increasing the twisting of the wire as required by the user.  

In reference to claim 13, U.S. Patent No. 10932558 provide the intermediate holder (as taught by Marks et al.) holds the wire as it is pulled out between deflection devices (i.e. diverters in claim 1 U.S. Patent No. 10932558) between which it is bent by pulling (Figure 1). 

Claim 14, is rejected As Best understood, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of U.S. Patent No. 10932558 in view of Mathiez (6289902).

In reference to claim 14, As Best understood, U.S. Patent No. 10932558 discloses the claimed invention as previously mentioned above, and further discloses cutting the outer end of the bristles in the finishing station (see claim 13), but lacks specifically disclosing that the cutter is formed as, a milling cutter or a knife.
However, Mathiez teaches that it is old and well known in the art at the time the invention was made to form a wire cutter as a milling cutter or a knife (17, Column 6, Lines 23-41 and Figures 5-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cutter, of U.S. Patent No. 10932558, with the known technique of forming a cutter as a milling cutter or a knife, as taught by Mathiez, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased precision, guidance and quick cutting. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Romagnoli et al. (2005/0242655) discloses a system for feeding a plurality of bristles in a circular arrangement (see Abstract), comprising a plurality of pistons (12a, 12b, 12c, 12d), corresponding rods (13a, 13b, 13c, 13d), whose opposite ends are fixed to a disc (14), which in turn is driven with a longitudinal motion by means of a fluid dynamic piston (15, Figures 1-3), a rotating frame (301), a guide element (16) and a movable blade (51). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723